TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00362-CV


Harvey Leroy Sossamon, III, Appellant

v.

Brad Livingston, Director of the Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-08-002020, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On September 21, 2009, we notified appellant Harvey Leroy Sossamon, III that the
appellate record in this case did not appear to contain a final or otherwise appealable order.  This
Court's jurisdiction is limited to the review of final judgments and certain interlocutory orders signed
by the trial court.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Sossamon's response to this notice
fails to demonstrate that a final or otherwise appealable order has been signed by the trial court. 
Sossamon seeks to appeal from the trial court's order permitting him to take a pre-suit deposition
and denying a motion for a protective order filed by the individual to be deposed.  See Tex. R. Civ.
P. 202.1.  Specifically, Sossamon wishes to appeal from the following language in the order:
"However, Plaintiff [Sossamon] must follow the Texas Rules of Civil Procedure, including the rules
regarding costs and fees."  A trial court's order stating that the applicable procedural rules shall apply
to a pre-suit deposition is not an appealable interlocutory order.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014.  No appealable judgment or order appears in the record.  Accordingly, the appeal is
dismissed for want of jurisdiction.

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   October 15, 2009